IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

KENYON MORELL KEMP,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2958

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 11, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

      We affirm the trial court’s revocation of probation, but we remand for entry

of a written order that is consistent with the oral pronouncement. See Gore v. State,

616 So. 2d 189 (Fla. 1st DCA 1993).

      AFFIRMED and REMANDED.

LEWIS, ROBERTS, and WINSOR, JJ., CONCUR.